DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.  This is the first Office Action on the merits.  

Information Disclosure Statement 
The Information Disclosure Statements filed 3/24/2021, 5/23/2022 and 7/27/2022 have been reviewed. 

Election/Restrictions
Applicant’s election of glycerol as the polyhydric alcohol and the combination of coconut acid and stearic acid as the combination of components without traverse in the reply filed on April 18, 2022 is acknowledged.  
Claims 1-20 are examined in light of the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The abstract of the disclosure is objected to because it contains legal phraseology “said” on lines 2 and 4.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2-14, and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 is rejected as being indefinite in the recitation of “Component I” in line 2 in referring to the ”at least one Component I” recited in claim 1.  It is unclear whether claim 2 is referring to one or all of the at least one Component I in claim 1.  This lack of clarity has rendered claim 2 indefinite.
Claim 3 is rejected as being indefinite in the recitation of “Component II” in line 2 in referring to the ”at least one Component II” recited in claim 1.  It is unclear whether claim 3 is referring to one or all of the at least one Component II in claim 1.  This lack of clarity has rendered claim 3 indefinite.
Claim 4 is rejected as being indefinite in the recitation of “Component II” in line 2 in referring to the ”at least one Component II” recited in claim 1.  It is unclear whether claim 3 is referring to one or all of the at least one Component II in claim 1.  This lack of clarity has rendered claim 4 indefinite.
Claim 5 is rejected as being indefinite in the recitation of “polyhydric alcohol” in line 2 in referring to the ”at least one polyhydric alcohol” recited in claim 1.  It is unclear whether claim 5 is referring to one or all of the at least one polyhydric alcohols in claim 1.  This lack of clarity has rendered claim 5 indefinite.
Claim 6 is rejected as being indefinite in the recitation of “polyhydric alcohol” in line 2 in referring to the ”at least one polyhydric alcohol” recited in claim 1.  It is unclear whether claim 6 is referring to one or all of the at least one polyhydric alcohols in claim 1.  This lack of clarity has rendered claim 6 indefinite.  
Claim 7 is rejected as being indefinite in the recitation of “Component c)” in line 2 in referring to the ”at least one Component c)” recited in claim 1 and the recitation of “Component II.” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 7 is referring to one or all of the at least one polyhydric alcohols or referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 7 indefinite.
Claim 8 is rejected as being indefinite in the recitation of “Component c)” in line 2 in referring to the ”at least one Component c)” recited in claim 1 and the recitation of “Component II.” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 8 is referring to one or all of the at least one polyhydric alcohols or referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 8 indefinite.
Claim 9 is rejected as being indefinite in the recitation of “Component c)” in line 2 in referring to the ”at least one Component c)” recited in claim 1 and the recitation of “Component II.” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 9 is referring to one or all of the at least one polyhydric alcohols or referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 9 indefinite.
Claim 10 is rejected as being indefinite in the recitation of “Component c)” in line 2 in referring to the ”at least one Component c)” recited in claim 1 and the recitation of “Component II.” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 10 is referring to one or all of the at least one polyhydric alcohols or referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 10 indefinite.
Claim 11 is rejected as being indefinite in the recitation of “Component c)” in line 2 in referring to the ”at least one Component c)” recited in claim 1 and the recitation of “Component II.” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 11 is referring to one or all of the at least one Component c) or referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 11 indefinite.
Claim 12 is rejected as being indefinite in the recitation of “polysaccharide d)” in line 2 in referring to the ”at least one polysaccharide d)” recited in claim 1 and the recitation of “Component II.” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 12 is referring to one or all of the at least one polysaccharide d) or referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 12 indefinite.
Claim 13 is rejected as being indefinite in the recitation of “polysaccharide d)” in line 2 in referring to the ”at least one polysaccharide d)” recited in claim 1 and the recitation of “Component II.” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 12 is referring to one or all of the at least one polysaccharide d) or referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 12 indefinite.
Claim 14 is rejected as being indefinite in the recitation of “Component II” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 14 is referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 14 indefinite.
Claim 16 is rejected as being indefinite in the recitation of “Component II” in line 2 in referring to the ”at least one Component II” recited in claim 1. It is unclear whether claim 16 is referring to one or all of the at least one Component II. in claim 1.  This lack of clarity has rendered claim 16 indefinite.
Claim 17 is rejected as being indefinite in the recitation of “Component II” in lines 2 and 3 in referring to the ”at least one Component II” recited in claim 1 and the recitation of “Component I.” in line 3 in referring to the ”at least one Component I” recited in claim 1. It is unclear whether these references are to one or all of those recited in claim 1.  This lack of clarity has rendered claim 17 indefinite.
Claim 18 is rejected as being indefinite in the recitation of “Component I” in line 2 in referring to the ”at least one Component I” recited in claim 1 and the recitation of “Component II.” in lines 5, 10, 12 and 14 in referring to the ”at least one Component II” recited in claim 1.  The recitation of “polyhydric alcohol b)” in line 10, “Component c)” in line 12 and “polysaccharide b)” in line 14 are also indefinite.  It is unclear whether these references are to one or all of those recited in claim 1.  This lack of clarity has rendered claim 18 indefinite.
Claim 19 is rejected as being indefinite in the recitation of “Component I” in line 2 in referring to the ”at least one Component I” recited in claim 1 and the recitation of “Component II.” in lines 5, 10, 12 and 14 in referring to the ”at least one Component II” recited in claim 1.  The recitation of “polyhydric alcohol b)” in line 10, “Component c)” in line 12 and “polysaccharide b)” in line 14 are also indefinite.  It is unclear whether these references are to one or all of those recited in claim 1.  This lack of clarity has rendered claim 19 indefinite.
Claim 20 is rejected as being indefinite in the recitation of “Component I” in line 2 in referring to the ”at least one Component I” recited in claim 1 and the recitation of “Component II.” in lines 5, 10, 12 and 14 in referring to the ”at least one Component II” recited in claim 1.  The recitation of “polyhydric alcohol b)” in line 10, “Component c)” in line 12 and “polysaccharide b)” in line 14 are also indefinite.  It is unclear whether these references are to one or all of those recited in claim 1.  This lack of clarity has rendered claim 20 indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-14 and 17-20 are rejected as being obvious over Constantine et al. US 2015/0111802 (1/15/2009) in view of Humphreys et al. US 2012/0093755 (4/19/2012) and Ambrose et al. US 2006/0188460 (8/24/2006).   
Constantine et al. (Constantine) teaches solid cosmetic compositions for use in a cosmetic method for the hair of a user. (See Abstract, claims 1-16 and 19).  The solid cosmetic composition comprises corn starch in an amount of from about 20% to about 40%, a bulking agent in an amount of from about 20% to about 50%, a surfactant in an amount of from about 5% to about 30%, glycerol in an amount of from about 15% to about 30%. (See Constantine claim 1).   Corn starch is a polysaccharide.  Corn starch is called for in instant claim 1. 
Specifically, Constantine teaches using from about 5 to about 50% glycerine (glycerol), the elected polyhydric alcohol called for in instant claims 5 and 6.   5 to 50% overlaps with the from about 10 to about 60% called for in instant claim 1.  Corn starch is taught in Constantine to provide a mucilaginous, thickening effect which carries the other ingredients within the composition. (See [0035]).  As such is taught to provide a certain result (a mucilaginous, thickening effect) and is a results-effective variable.  Therefore it would be no more than routine experimentation to experiment to arrive at the amounts of corn starch claimed in claims 1, 2, 19 and 20. 
Constantine teaches stearic acid as called for in instant claim 11 and stearic acid is a C10-C22 carboxylic acid as called for in instant claims 7-10.   Constantine teaches that combinations of surfactants are suitable for its compositions and also teaches that surfactants should be selected from those that are known to be suitable for compositions used with hair. (See [0049]).  Constantine also teaches that surfactants are what allows the composition to accomplish its aims, so therefore the amount of surfactants are a results-effective variable. (See [0052]).  Therefore it would be no more than routine experimentation to experiment to determine the amounts of surfactant as called for instant claims 3, 4, 18, 19 and 20.  
Constantine teaches that its solid can be made in different parts and mixed together as called for in instant claim 12.  (See [0060]).  Constantine teaches that the product may be formed into long shapes or rolls, and may be manipulated by hand into rolls. (See [0060]).  
Essential oils are taught to be desirable which read on a hair conditioning agent called for in instant claim 15. (See [0074]).  Constantine also teaches that it can be provided in the form of a shaped body. (See [0060]).
Constantine does not teach coconut acid, hydropropyl cellulose or isethionate or taurate surfactants.  Constantine mentions a layer arrangement but does not provide an example of two products in two components.  These deficiencies are made up for in the teachings of Humphreys and Ambrose et al. 
Humphrey et al. (Humphreys) teaches a cosmetic composition for the treatment of hair. (See Abstract).  A suitable surfactant in the composition is coconut acid. (See [0037]). Humphreys also teaches that combinations of surfactants are suitable. (See [0037]).  
Humphreys teaches isethionate surfactants and also teaches taurate surfactants as well. (See [0037]).  Humphreys also teaches mixtures of surfactants.  Humphreys teaches that these surfactants are suitable for use in hair care compositions. (See [0037]).  Humphreys also teaches that hydroxypropyl cellulose is a suitable additive to hair care compositions. (See [0047]).  Hydroxypropyl cellulose is a hydroxyalkyl cellulose as called for in instant claim 12.  Hydoxypropyl cellulose is also a hydroxyalkyl cellulose as called for in instant claims 19 and 20. 
Ambrose et al. (Ambrose) teaches a cosmetic product for conditioning hair that has the form of a solid and comprise at least one hair conditioning ingredient. (See Abstract). Cocoa butter, cetearyl alcohol and sodium lauryl sulfate and glyceryl stearate and PEG 100 are used to  form the solid and the at least one hair conditioning ingredient, such as lanolin and cetrimonium bromide.  (See Abstract).
Ambrose teaches that ideally the solid is in two parts as shown in Figs 1 to 3. (See [0027]).  One part contains the shampoo solid composition and the other part contains the conditioner solid composition.  Ambrose teaches that a basic proportion of 50:50 shampoo to conditioner is given in the examples. (See [0024], [0025]).  In Figures 1 can be seen situations in which one product completely envelops the other product, which reads on the shaped body in which Component II is completely enveloped by Component I called for in instant claim 17.
Specifically, the distribution of the conditioner and the shampoo in the bar enables the user to apply both to the hair at the same time.  The arrangement of the two phases is shown in Figs. 1 to 3.  The bars may be in small individual shapes or large cakes. (See [0028]).  This reads on the two components portion called for in instant claim 1.  Ambrose teaches that there are general aesthetic appeal and marketing possibilities to such a combined solid shampoo and conditioning product. (See [0029]).  Specifically, the solid two part product could have the effect of washing and conditioning hair in one application without requiring the use of two separate products. (See [0022]).  It has all the advantages of the conditioning bar, including no packaging and no preservatives. (See [0022]).  
It would have been prima facie obvious for one of ordinary skill in the art to take the corn starch, 5% to 50% glycerine, 20% to 50% bulking agent and use isethionate and taurate surfactant mixtures, as well as coconut acid and hydroxypropyl cellulose since they were taught to be suitable for hair care compositions by Humphreys.   
It would have been prima facie obvious for one of ordinary skill in the art to make the  corn starch, 5% to 50% glycerine, 20% to 50% bulking agent and use isethionate and taurate surfactant mixtures, as well as coconut acid and hydroxypropyl cellulose into two products with a 50:50 basic proportion of shampoo to conditioner as taught by Ambrose in order to have the advantages of washing and conditioning in one application without requiring the use of two separate products as taught by Ambrose.
With respect to claim 13 Constantine teaches that its product can be rolled and manipulated by hand (see [0060]) and Ambrose teaches in Figure 3 a product results of such a such a rolling of Component II being rolled onto Component I as called for in instant claim 13.   
With respect to claim 14, in Figure 3 of Ambrose shows a Component II disposed as a separate layer sandwiches between a first and second Component I. 


Claim 15-16 are rejected as being obvious Constantine et al. US 2015/0111802 (1/15/2009) in view of Humphreys et al. US 2012/0093755 (4/19/2012) and Ambrose et al. US 2006/0188460 (8/24/2006) as applied to claims 1-14 and 17-20 and further in view of Lynch et al. US 2015/0313807 (11/5/2015).
The teachings of Constantine in view of Humphreys and Ambrose are described supra.  The teachings of Constantine in view of Humphreys and Ambrose do not teach a porous solid with a density or a coating with a conditioner.  These deficiencies are made up for in the teachings of Lynch et al. 
Lynch teaches a consumer product having a porous dissolvable solid structure that can be coated with a benefit agent. (See Abstract).  The porous dissolvable solid can have a solid density of from about 0.03 g/cm3 to about 0.40 g/cm3. (See [0047]).  This reads on the porous body called for in instant claim 16 and 0.03 g/cm3 to about 0.40 g/cm3 overlaps with a density of from about 0.2 to about 1.2 g/cm3 called for in claim 16.    
Lynch teaches that the benefit agents can comprise hair conditioning agents and is a hydrophobic coating that is applied to the porous dissolvable solid structure to form a consumer product. (See [0074]).  A coating with a hair conditioning agent is called for in instant claim 15.  The conditioner can be a material that can give a conditioning benefit to hair, such as shine, softness, comb-ability, manageability and antistatic properties. (See [0079]).  
It would have been prima facie obvious for one of ordinary skill in the art to take the corn starch, 5% to 50% glycerine, isethionate and taurate surfactant mixture, as well as coconut acid and hydroxypropyl cellulose and make it into a porous solid body with a density in the range of 0.03 g/cm3 to about 0.40 g/cm3 and coat it with a conditioner in order for it to be dissolvable in aqueous conditions and to provide a material that can give a conditioning benefit to hair, such as shine, softness, comb-ability, manageability and antistatic properties as taught by Lynch. 

Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619